DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a blow molded article, classified in Y10T 428/1352.
II. Claims 10-18, drawn to a blow molded article, classified in B65D 1/0215.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I has a Critical Normal Load greater than 30 N, which is not present in Group II and Group II has a layer C that is non-transparent, which is not present in Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jay Krebs on 12 December 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/158,841, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Regarding claim 8, there does not appear to be support to recite that layer C is non-transparent.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Regarding claim 8, there does not appear to be support to recite that layer C is non-transparent.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12 and 14 of U.S. Patent No. 10/994,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims have all of the limitations of the instant claims except the Critical Normal Load greater than 30N or 50N.  However, given that the blow molded articles are identical in structure, it is the examiner’s position that this feature would inherently be present in the patent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 4,535,901).
Regarding claims 1-2, Okudaira discloses a blow molded multilayer vessel, having three or more layers, for example five layers, wherein the body is biaxially oriented, wherein the vessel is formed by coinjecting molten resins through plural injection cylinders to form a parison and then blow molding the parison, wherein the vessel may be a bottle (a blow molded article comprising a hollow body defined by a wall wherein the wall has an inner and outer surface, formed in at least one region by 3 layers, layer A including the outer surface of the wall, layer B including the inner surface of the wall and layer C sandwiched between layers A and B; obtained be blow molding a preform made via parallel flow coinjection of about 2 or more streams, wherein one or more streams make up layers A and B and the remaining streams make up layer C) (abstract, Fig. 1, 4 and 5), wherein the vessel has inner and outermost surface layers sandwiching a middle layer, and the structure may be a five layer structure (C3/L24-50), wherein a colorant, such as a pigment may be incorporated in to the middle layer in an amount of preferably up to 0.5 parts by weight (C6/L5-25).  It is the examiner’s position that it would have been obvious to use the pigment as the colorant given that is disclosed as a possible colorant.  Given that the vessel of modified Okudaira is identical in structure, composition and is made by the similar process as the instantly claimed article, it is the examiner’s position that the layers will intrinsically have a transition layer where the layers are interpenetrated. 
Given that the vessel of modified Okudaira is identical in structure, composition and is made by the similar process as the instantly claimed article, it is the examiner’s position that the layers will intrinsically have the claimed Critical Normal Load.  Alternatively, while there is no specific disclosure of Critical Normal Load, it is the examiner’s position that it would have been obvious to one of skill in the art to adjust the strength of the vessel (for example by adjusting wall thickness) depending on the end use of the vessel and would thereby arrive at the claimed Critical Normal Load of 30 N or 50 N.
Regarding claim 4, it appears from Fig. 1 that the article has a front side that is non-planar since the wall is rounded.     
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Regarding claim 9, given that the article may comprise only 3 layers, it is the examiner’s position that they will comprise 100% of the article weight.  Alternatively, while there is no specific disclosure that the region formed by three layers comprises more than 90% of the article weight, it would have been obvious to one of ordinary skill in the art to adjust this depending on the desired strength of the vessel and cost of the vessel and the desired end use and would have arrived at the claimed percentage.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 4,535,901), as applied to claim 1 above, in view of Katou et al. (US 2012/0171401 A1).
Regarding claim 3, modified Okudaira discloses all of the claim limitations as set forth above.  Okudaira does not disclose that the thickness of layer A is greater than the thickness of layer B.
Katou discloses a decorative container having an outermost layer, and an innermost layer, wherein the outermost layer is thicker than the innermost layer to create a stereographic image for aesthetic purposes (Fig. 1, 3, abstract, [0015]).  
Okudaira and Katou are analogous art because they both teach about containers with decoration.  It would have been obvious to one of skill in the art to make the outermost layer of Okudaira thicker than the innermost layer as taught by Katou because it is well known to do so and as a matter of design choice to create a stereographic image for aesthetic purposes.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 4,535,901), as applied to claim 1 above, in view of Bolomey et al. (US 3,222,439).
Regarding claims 5-7, modified Okudaira discloses all of the claim limitations as set forth above.  Okudaira discloses that the pigment is present in the middle layer in an amount of preferably up to 0.5 parts by weight (i.e. overlapping 0.01 wt% to 5 wt%) (C6/L5-25).  Modified Okudaira does not disclose that the pigment of layer C is an effect pigment or that the pigment comprises platelet shaped pigments with a face wherein the pigments are primarily oriented so that the face is parallel to the outer surface of the article.
Bolomey discloses pearlescent pigments comprising plate-like or lamellar particles are known to provide pearl-like luster to plastic articles (C1/L15-20).  
Okudaira and Bolomey are analogous art because they both teach about pigments.
It would have been obvious to one of ordinary skill in the art to use the pearlescent pigments of Bolomey as the pigments in the vessel of Okudaira in order to provide a vessel having a pearl luster effect to provide a vessel that is more aesthetically appealing.
Regarding claim 7, given that the vessel of modified Okudaira is identical in structure, composition and is made by the similar process as the instantly claimed article, it is the examiner’s position that the face of the pigments will intrinsically be primarily oriented so that the face is parallel to the outer surface of the article.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 4,535,901) in view of Brown (US 2006/0029823 A1).
Regarding claim 8, modified Okudaira discloses all of the claim limitations as set forth above.  Okudaira discloses that the outer an innermost layer are transparent (C2/L48-50) and that colorants may be added to the outermost (layer A) and innermost layers (C6/L30-35).  Therefore, it would have been obvious to add colorant to the outermost layer (layer A) in order to provide color for aesthetic purposes.
Modified Okudaira does not disclose that layer C is non-transparent.
Brown discloses a multilayer bottle that may comprise three layers, wherein the core layer is opaque for protection from visible light, that is suitable for packaging milk and dairy products (abstract, [0009], [0040]).
Okudaira and Brown are analogous art because they both teach about bottles.  It would have been obvious to one of skill in the art to make the core layer of Okudaira opaque as disclosed by Brown in order to provide a bottle useful for packaging milk and dairy products to keep the products protected from visible light degradation. 
Claim 1-2, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0029823 A1).
Regarding claims 1-2 and 8, Brown discloses a blow molded multilayer bottle, having three layers, wherein the vessel is formed by coinjecting molten resins through plural injection cylinders to form a parison and then blow molding the parison (a blow molded article comprising a hollow body defined by a wall wherein the wall has an inner and outer surface, formed in at least one region by 3 layers, layer A including the outer surface of the wall, layer B including the inner surface of the wall and layer C sandwiched between layers A and B; obtained be blow molding a preform made via parallel flow coinjection of about 2 or more streams, wherein one or more streams make up layers A and B and the remaining streams make up layer C) (abstract, [0069]-[0079]), wherein the vessel has inner and outermost surface layers sandwiching a middle layer ([0041]), wherein a colorant, such as a pigment may be incorporated in to the middle layer, the middle layer may be opaque, and the outermost and inner most layers may comprise colorant and have clarity (i.e. pigment visible through layer A; layer A is transparent and colored and layer C is non-transparent) (abstract, [0021], [0042]-[0058]).  Given that the vessel of modified Brown is identical in structure, composition and is made by the similar process as the instantly claimed article, it is the examiner’s position that the layers will intrinsically have a transition layer where the layers are interpenetrated. 
Given that the vessel of modified Brown is identical in structure, composition and is made by the similar process as the instantly claimed article, it is the examiner’s position that the layers will intrinsically have the claimed Critical Normal Load.  Alternatively, while there is no specific disclosure of Critical Normal Load, it is the examiner’s position that it would have been obvious to one of skill in the art to adjust the strength of the vessel (for example by adjusting wall thickness) depending on the end use of the vessel and would thereby arrive at the claimed Critical Normal Load of 30 N or 50 N.
Regarding claim 4, given that the article is a bottle, it inherently has a front side that is non-planar.  Alternatively, it would have been obvious to have a non-planar front side for aesthetic purposes.      
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Regarding claim 9, given that the article may comprise only 3 layers, it is the examiner’s position that they will comprise 100% of the article weight.  Alternatively, while there is no specific disclosure that the region formed by three layers comprises more than 90% of the article weight, it would have been obvious to one of ordinary skill in the art to adjust this depending on the desired strength of the vessel and cost of the vessel and the desired end use and would have arrived at the claimed percentage.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0029823 A1), as applied to claim 1 above, in view of Katou et al. (US 2012/0171401 A1).
Regarding claim 3, modified Brown discloses all of the claim limitations as set forth above.  Modified Brown does not disclose that the thickness of layer A is greater than the thickness of layer B.
Katou discloses a decorative container having an outermost layer, and an innermost layer, wherein the outermost layer is thicker than the innermost layer to create a stereographic image for aesthetic purposes (Fig. 1, 3, abstract, [0015]).  
Brown and Katou are analogous art because they both teach about containers.  It would have been obvious to one of skill in the art to make the outermost layer of Brown thicker than the innermost layer as taught by Katou because it is well known to do so and as a matter of design choice to create a stereographic image for aesthetic purposes.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0029823 A1), as applied to claim 1 above, in view of Bolomey et al. (US 3,222,439).
Regarding claims 5-7, modified Brown discloses all of the claim limitations as set forth above.  Modified Brown does not disclose that the pigment of layer C is an effect pigment or is about 0.01 wt.% to about 5 wt. % of layer C or that the pigment comprises platelet shaped pigments with a face wherein the pigments are primarily oriented so that the face is parallel to the outer surface of the article.
Bolomey discloses pearlescent pigments comprising plate-like or lamellar particles are known to provide pearl-like luster to plastic articles (C1/L15-20).  
Brown and Bolomey are analogous art because they both teach about pigments.
It would have been obvious to one of ordinary skill in the art to use the pearlescent pigments of Bolomey as the pigments in the bottle of Brown in order to provide a vessel having a pearl luster effect to provide a vessel that is more aesthetically appealing.
Regarding claim 6, while there is no specific disclosure of the amount of pigment, it is the examiner’s position that it would have been obvious to one of ordinary skill to determine the amount of pigment in layer C depending on the desired aesthetic properties and thereby arrive at the claimed amount.
Regarding claim 7, given that the vessel of modified Brown is identical in structure, composition and is made by the similar process as the instantly claimed article, it is the examiner’s position that the face of the pigments will intrinsically be primarily oriented so that the face is parallel to the outer surface of the article.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782